EXHIBIT 10.25

CENTRUE FINANCIAL CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN

          Centrue Financial Corporation (the “Company”), hereby adopts the
Centrue Financial Corporation Executive Deferred Compensation Plan (the “Plan”),
for the benefit of a select group of executives of the Company and its
affiliated companies. The Plan is an unfunded arrangement for the benefit of
executives. The Plan is effective as of January 1, 2008.

ARTICLE 1.
DEFINITIONS

 

 

 

1.01

Account. The bookkeeping accounts established for each Participant as provided
in Section 5.01 hereof. As provided in Section 5.01, separate bookkeeping
accounts shall be established for the Participant’s Deferrals, the “Deferral
Account, and the Company Contributions made on behalf of a Participant, the
Company Contributions Account.

 

 

 

1.02

Administrator. Such person or entity as determined by the Board, and in the
absence of such determination, the Company.

 

 

 

1.03

Affiliate. A business entity that is either a wholly owned subsidiary of the
Company, including not by way of limitation, the Bank, or considered to be under
common control with the Company pursuant to the provisions of Code Sections
414(b), (c), (m) or (o) of the Code.

 

 

 

1.04

Bank. Centrue Bank.

 

 

 

1.05

Board. The Board of Directors of the Company.

 

 

 

1.06

Cause. An Executive’s termination of employment with the Company shall be
considered to occur for Cause upon any of the following events:

 

 

 

 

(a)

the willful and continued failure by the Executive to perform substantially the
Executive’s duties (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such failure subsequent to
the delivery to the Executive of a notice of intent to terminate the Executive’s
employment without Cause or subsequent to the Executive’s delivery of a notice
of the Executive’s intent to terminate employment for Constructive Discharge),
and such willful and continued failure continues after a demand for substantial
performance is delivered to the Executive that specifically identifies the
manner in which the Executive has not substantially performed the Executive’s
duties

 

 

 

 

(b)

the Executive is removed or suspended from banking pursuant to Section 8(e) of
the Federal Deposit Insurance Act, as amended (“FDIA”), or any other applicable
state or federal law; or


--------------------------------------------------------------------------------



 

 

 

 

(c)

the willful engaging by the Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the business or reputation of
the Company.

 

 

 

 

For purposes of determining whether “Cause” exists, no act or failure to act on
the Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in bad faith and without reasonable belief that the
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board, based upon the advice of counsel for the Employer or
upon the instructions to the Executive by a more senior officer shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The Company must notify the
Executive of any event constituting Cause within ninety (90) days following its
knowledge of its existence or such event shall not constitute Cause under this
Agreement.

 

 

 

1.07

Change of Control. Any one of:

 

 

 

 

(a)

The consummation of the acquisition by any person (as such terms is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Company;

 

 

 

 

(b)

Within any twelve (12) month period, a majority of the members of the Board is
replaced by individuals whose appointment or election is not endorsed by a
majority of the Board prior to the date of the appointment or election; or

 

 

 

 

(c)

Consummation of: (1) a merger or consolidation to which the Company is a party
if the stockholders of the Company immediately before such merger or
consolidation do not, as a result of such merger or consolidation, own, directly
or indirectly, more than sixty seven (67%) of the combined voting power of the
then outstanding voting securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the Company’s voting securities outstanding immediately
before such merger or consolidation; or (2) a complete liquidation or
dissolution or sale or other disposition of all or substantially all of the
assets of the Company or the Bank.

 

 

 

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty percent (50) or more of the combined voting power of the
Company’s then outstanding voting securities is acquired by: (1) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity; or (2) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.


--------------------------------------------------------------------------------



 

 

 

 

Notwithstanding the foregoing, no event described in this Section 1.05 shall be
considered a Change of Control, unless the event also constitutes a change in
the ownership or effective control pursuant to Code Section 409A(a)(2)(A)(v) and
the regulatory guidance promulgated thereunder.

 

 

 

1.08

Code. The Internal Revenue Code of 1986, as amended.

 

 

 

1.09

Company Contributions. The contributions to be credited to an Executive’s Plan
accounts as described in Section 3.02 hereof.

 

 

 

1.10

Company Contribution Date. The last day of the Plan Year for which the Company
Contribution is being made.

 

 

 

1.11

Compensation. The Executives annual base salary and annual incentive bonus.

 

 

 

1.12

Deferrals. The portion of the Compensation that a Participant elects to defer in
accordance with Section 3.01 hereof.

 

 

 

1.13

Deferral Date. The date the Deferrals will be credited to the Executive’s
Account, which date shall be the date it would otherwise have been payable to
the Executive.

 

 

 

1.14

Deferral Election. The separate written agreement, submitted to the
Administrator, by which an Executive elects to participate in the Plan and to
make Deferrals.

 

 

 

1.15

Disability. A Participant shall be considered disabled if the participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

 

 

 

1.16

Effective Date. January 1, 2008.

 

 

 

1.17

Executive. An executive of the Company or an Affiliate selected by the Board to
participate in the Plan.


--------------------------------------------------------------------------------



 

 

 

1.18

Normal Retirement Date. The date on which the Executive attains age sixty-five
(65) with five (5) or more years of service, as measured under the Company’s
401(k) plan, provided that the Executive has not incurred a Separation from
Service prior to that date. For purposes of this Plan, years of service shall be
measured in the same manner as they are measured under the Centrue Financial
Corporation 401(k) and Profit Sharing Plan.

 

 

 

1.19

Payment Date. For purposes of this Plan the term “Payment Date” shall mean the
date as of which the event (e.g., Separation from Service, the six-month
anniversary of the Participant’s Separation from Service in the case of a
Participant who is a Specified Employee and whose payment is delayed pursuant to
Section 6.01 of the Plan, Change of Control, Death, the attainment of age 65,
the date of a scheduled installment payment). If a Payment Date is not a trading
day, then the Payment Date shall be the immediately preceding trading day.

 

 

 

1.20

Participant. An Executive who is a Participant as provided in ARTICLE 2.

 

 

 

1.21

Plan Year. January 1 to December 31.

 

 

 

1.22

Separation from Service. The termination of the Executive’s employment with the
Company and each of its Affiliates for reasons other than death. Whether a
Separation from Service takes place is determined by the Company based on the
facts and circumstances surrounding the termination of the Executive’s
employment and whether the Company and the Executive intended for the Executive
to provide significant services for the Company following such termination.

 

 

 

 

(a)

A termination of employment will be presumed to constitute a Separation from
Service if the Executive continues to provide services as an employee of the
Bank in an annualized amount that is less than 20% of the services rendered, on
average, during the immediately preceding three years of employment (or, if
employed less than three years, such lesser period).

 

 

 

 

(b)

The Executive will be presumed to have not incurred a Separation from Service if
the Executive continues to provide services to the Bank in an annualized amount
that is 50% or more of the services rendered, on average, during the immediately
preceding three years of employment (or if employed less than three years, such
lesser period).

 

 

 

 

(c)

A Separation from Service will not have occurred if immediately following the
Executive’s termination of employment, the Executive becomes an employee of any
Affiliate of the Company, unless the services to be performed would be in amount
that would result in the presumption that a Separation from Service had
occurred.

 

 

 

1.23

Specified Employee. A key employee (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of the Company if any stock of the
Company is publicly traded on an established securities market or otherwise.


--------------------------------------------------------------------------------



ARTICLE 2.
ELIGIBILITY AND PARTICIPATION

 

 

 

2.01

Eligible Executives. The Board shall determine in its sole discretion which
executives of the Company and its Affiliates shall be eligible for participation
in the Plan. In making this determination, the Board shall only permit
participation in the Plan by executives who are members of a select group of
management or highly compensated employees who contribute materially to the
continued growth, development, and future business success of the Company.

 

 

 

2.02

Commencement of Participation. Each Executive shall become a Participant in the
Plan on the date the Executive’s Deferral Election first becomes effective.

 

 

 

 

(a)

A Participant who is no longer an Executive shall not be permitted to submit a
Deferral Election and all Deferrals for such Participant shall cease as of the
end of the Plan Year in which such Participant is determined to no longer be an
Executive.

 

 

 

 

(b)

Amounts credited to the Participant’s Account described in subsection (a) shall
continue to be held, pursuant to the terms of the Plan and shall be distributed
as provided in ARTICLE 6.

 

 

 

2.03

Deferral Continuance upon Separation from Service. On or after the first day of
any Plan Year, a Participant’s Deferral Election with respect to that Plan Year
shall be irrevocable. A Participant may change a Deferral Election by delivering
to the Administrator a written revocation or modification of such election with
respect to Compensation that relates to services yet to be performed. The
revocation or modification of the Deferral Election shall be effective as of the
first day of the Plan Year following the date the Participant delivers the
revocation or modification to the Administrator.

ARTICLE 3.
CONTRIBUTIONS

 

 

 

 

3.01

Deferrals.

 

 

 

 

 

(a)

The Company shall credit to the Participant’s Account an amount equal to the
amount designated in the Participant’s Deferral Election for that Plan Year.
Such amounts shall not be made available to such Participant, except as provided
in ARTICLE 6, and shall reduce such Participant’s Compensation from the Company
or Affiliate in accordance with the provisions of the applicable Deferral
Election; provided, however, that all such amounts shall be subject to the
rights of the general creditors of the Company and Affiliates as provided in
ARTICLE 8.


--------------------------------------------------------------------------------



 

 

 

 

 

(b)

Each Executive shall deliver a Deferral Election to the Administrator before any
Deferrals may become effective. Except with respect to the deferral of all or a
portion of the Executive’s annual incentive bonus, such Deferral Election shall
be void with respect to any Deferral unless submitted before the beginning of
the calendar year during which the amount to be deferred will be earned. An
Executive’s Deferral Election with respect to all or a portion of the
Executive’s annual incentive bonus shall be void with respect to any Deferral
unless submitted by June 30 of the Plan Year, provided that the annual incentive
bonus relates to the Executive’s performance over a period not shorter than the
Plan Year and further provided that the Board has established written
performance goals with respect to the annual incentive program. Notwithstanding
the foregoing, in the year in which an Executive is first eligible to
participate, such Deferral Election shall be filed within thirty (30) days of
the date on which an Executive is first eligible to participate, respectively,
with respect to Compensation earned during the remainder of the calendar year.

 

 

 

 

 

(c)

Subject to the limitation set forth in Section 3.01, the Deferral Election shall
remain effective until modified or revoked and will contain the following:

 

 

 

 

 

 

(i)

the Participant’s designation as to the amount of Compensation to be deferred;

 

 

 

 

 

 

(ii)

the beneficiary or beneficiaries of the Participant; and

 

 

 

 

 

 

(iii)

such other information as the Administrator may require.

 

 

 

 

 

(d)

The maximum amount that may be deferred each Plan Year is fifty percent (50%) of
the Participant’s base salary and one hundred percent (100%) of the
Participant’s annual incentive bonus.

 

 

 

 

3.02

Company Contributions. The Board may determine for any Plan Year that the
Company will make matching contributions or a Company contribution on behalf of
some or all Participants. The Board may make such determination at such time as
during the Plan Year that it determines appropriate.

 

 

 

 

3.03

Time of Contributions. Deferrals shall be credited to the Account of the
appropriate Participant as of the Deferral Date. Company Contributions shall be
credited to the Account of the appropriate Participant as of Company
Contribution Date.


--------------------------------------------------------------------------------



ARTICLE 4.
VESTNG

 

 

4.01

Vesting of Deferrals. A Participant shall have a vested right to his Account
attributable to Deferrals and any earnings on the investment of such Deferrals.
Except as provided below, a Participant shall become one hundred percent (100%)
vested in Company Contributions on the fifth (5th) anniversary of last day of
the Plan Year in which the Company Contribution is credited to the Participant’s
Account, provided that the Executive remains employed by the Company or an
Affiliate through that date (e.g., all Company contributions credited to a
Participant’s Account for the 2008 Plan Year shall become vested on December 31,
2013), provided the Executive remains employed by the Company or an Affiliate
through that date. Each Company Contribution will become vested separately.
Notwithstanding the foregoing, a Participant shall (i) as of the date a
Participant becomes one hundred percent (100%) vested in matching contributions
to the Company’s qualified 401(k) plan (the “401(k) Plan), the Participant shall
be one hundred percent (100%) vested in Company Contributions that are made to
the Participant’s Account to restore the matching contribution that the
Participant would have been entitled to under the 401(k) Plan but for the
Participant’s electing to make Deferrals to this Plan; and (ii) become one
hundred percent (100%) upon a Change of Control of the Company, the Executive’s
Normal Retirement Date or the Participant’s death, provided that the Participant
is employed by the Company on the date of the Change of Control, Normal
Retirement Date or the Participant’s death. Upon the Participant’s Separation
from Service, the Participant shall forfeit all Company Contributions that have
not yet become vested under this Section. Upon the Administrator’s determination
that the Participant’s Separation from Service has occurred for Cause, the
Participant shall forfeit the Participant’s entire Company Contributions
Account, regardless of whether all or a portion of such Company Contributions
had become vested under this Section. The Board may accelerate vesting in
Company Contributions in its sole discretion.

ARTICLE 5.
ACCOUNTS

 

 

 

5.01

Accounts. The Administrator shall establish and maintain a bookkeeping account
in the name of each Participant. The Participant’s Deferral Account shall be
credited with Units, as defined in Section 5.02(a). To the extent that the
Participant directs the investment of all or a portion of Participant’s Company
Contribution Account in Units, such Company Contribution Account shall be
credited with Units in the same manner as the Participant’s Deferral Account.
The Company shall specify additional investment measures, which shall be
credited or debited with investment gains and losses in the manner described in
Section 5.02. Each Participant’s Account shall be debited by any distributions
made plus any federal, state and/or local tax withholding as may be required by
applicable law. Distributions under ARTICLE 6 shall be equal to the
Participant’s Account balance as of the date of the applicable distribution
thereunder.

 

 

 


--------------------------------------------------------------------------------



 

 

 

5.02

Investments, Gains and Losses.

 

 

 

 

(a)

The Participant’s Deferral Account and the portion of the Participant’s Company
Contribution Account which the Participant has directed to be invested in Units
will be credited with the hypothetical number of stock units (“Units”),
calculated to the nearest thousandths of a Unit, determined by dividing the
amount of the Deferrals on the Deferral Date or the Company Contribution Date by
the closing market price of the Company’s common stock as reported on the NASDAQ
for such date or if that date is not a trading day, for the trading day
immediately preceding such date. The Participant’s Account will also be credited
with the number of Units determined by multiplying the number of Units in the
Participant’s Account by any cash dividends declared by the Company on its
common stock and dividing the product by the closing market price of the
Company’s common stock as reported on the NASDAQ on the related dividend payment
date, and also by multiplying the number of Units in the Participant’s Account
by any stock dividends declared by the Company on its common stock.


 

 

 

 

(b)

The portion of a Participant’s Company Contribution Account that is investment
alternatives made available by the Company other than Units shall be credited or
debited with earnings or losses that the would have been realized had the
Participant actually invested that portion of Participant’s Company Contribution
Account in such alternative investments, as determined by the Administrator.

 

 

 

 

(c)

The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect Deferrals, distributions and any other appropriate
adjustments, including, not by way of limitation appropriate adjustments to
reflect any change in the outstanding common shares of the Company as a result
of a merger, reorganization, stock split, reverse stock split, stock dividend,
recapitalization, combination, reclassification. Such adjustments shall be made
as frequently as is administratively feasible.

 

 

 

 

(d)

The Participant’s Account, established pursuant to Section 5.01, will be valued
by the Administrator on a yearly basis.

 

 

 

 

(e)

Any amounts contributed to a “Rabbi Trust” as provided in Section 8.02 shall be
invested by the trustee of the Rabbi Trust in accordance with written directions
from the Company. Such directions shall provide the trustee with the investment
discretion to invest the above-referenced amounts within broad guidelines
established by Administrator and Company as set forth therein. Notwithstanding
the foregoing, unless required otherwise by applicable law, any purchases of
Company common stock shall occur on the Deferral Date or the dividend payment
date the Rabbi Trust Trustee will, unless such date is not a trading day in
which case the purchase shall occur on the next trading day.

 

 

 

 

(f)

To the extent that the Company contributes amounts to a Rabbi Trust to set aside
assets for the future payment of the Participant’s benefits under this Plan, the
provisions of this Article 5 relating to the adjustment to the Participant’s
Account to reflect investment gains or losses will not apply and instead, the
Participant’s Account will be adjusted for investment gains and losses by
reference to the gains in losses of the Rabbi Trust assets that are attributable
to the Participant’s benefit under this Plan.


--------------------------------------------------------------------------------



 

 

 

 

(g)

The Company shall be responsible for the payment of any income taxes payable as
a result of Rabbi Trust earnings and such taxes shall not be paid from the
assets of the Rabbi Trust unless otherwise required by applicable law.

ARTICLE 6.
DISTRIBUTIONS

 

 

 

6.01

Payment. Payment of the vested portion of a Participant’s Account shall commence
as soon as administratively feasible immediately following the Participant’s
Separation from Service, provided, however, that if a Participant, prior to
commencing participation in the Plan and prior to any Deferrals being made,
executes an irrevocable election to commence payments upon attainment of age
sixty-five (65), payments shall commence as soon as administratively feasible
immediately following the Participant’s attainment of age sixty-five (65). The
Participant may elect, in writing, any one of the following forms of payment,
provided that such election is delivered to the Administrator and is made at the
time of the Deferral Election. Subject to the Administrator’s approval, the
Participant may specify a combination of the distribution forms described in (a)
and (b), provided that the Participant designates the portions of Participant’s
Account that will be so distributed in increments of ten percent (10%).

 

 

 

 

(a)

single lump-sum payment of the value of the Participant’s Account; or

 

 

 

 

(b)

substantially equal annual installments over a period of either five (5) years
or ten (10) years.

 

 

 

 

Notwithstanding any provision of this Plan to the contrary, if the Participant
is considered a Specified Employee at Separation from Service under such
procedures as established by the Company in accordance with Section 409A of the
Code, benefit distributions that are made upon Separation from Service may not,
to the extent required by Section 409A of the Code, commence earlier than six
(6) months after the date of such Separation from Service. Any such distribution
or series of distributions to be made due to a Separation from Service shall
commence no earlier than the first day of the seventh month following the
Separation from Service, provided that to the extent permitted by Section 409A
of the Code, only payments scheduled to be paid during the first six (6) months
after the date of such Separation from Service shall be delayed and such delayed
payments shall be paid in a single sum on the first day of the seventh month
following the date of such Separation from Service.


--------------------------------------------------------------------------------



 

 

 

6.02

Commencement of Payment upon Death or Change of Control.

 

 

 

 

(a)

Upon the death of a Participant, all amounts credited to his Account shall be
paid in a single lump sum, as soon as administratively feasible, to his
beneficiary or beneficiaries, as determined under ARTICLE 7.

 

 

 

 

(b)

Upon a Change of Control, all amounts credited to a Participant’s Account shall
be paid in a single lump sum as of the date of the Change of Control, unless the
Participant elects in Participant’s Deferral Election to receive payment in
accordance with the Participant’s election described in Section 6.1 regardless
of the occurrence of a Change of Control. In the case of such election, a
Participant’s Separation from Service shall not be considered to have occurred
for purposes of this Plan until the Participant’s Separation from Service from
the successor in interest to the Company or the Affiliate for which the
Executive was employed immediately prior to the Change of Control.

 

 

 

6.03

Form of Payment.

 

 

 

 

(a)

A Participant, former Participant, or deceased Participant’s beneficiary or
legal representative may elect at any time to have any or all payouts, or
remaining payouts, of the Participant’s Account that is invested in Units to be
paid out in cash or in shares of Company common stock. At any time before the
end of the calendar year prior to Separation from Service, an Executive may
revise and supersede any or all of his or her previous elections with respect to
the form of payment (cash or shares of common stock). The portion of a
Participant’s Account that is not invested in Units shall be payable only in
cash. In the case of a lump sum payment to be made in cash, the amount of such
payment shall be based on the number of Units in the Participant’s Account on
the Payment Date multiplied by the closing market price of the Company’s common
stock as reported on the NASDAQ for such date or, if that date is not a trading
day, then for the trading day immediately preceding such date.

 

 

 

 

(b)

If a Participant’s Account is payable in cash and in installments, the amount of
the first cash installment payment shall be a fraction of the Units in the
Participant’s Account on the date of the initial installment payment, the
numerator of which is one and the denominator of which is the total number of
installments elected. Each subsequent installment shall be calculated in the
same manner as of each subsequent annual payment except that the denominator
shall be reduced by the number of installments which have been previously paid.
The amount of cash payable for Deferrals accounted for as Units based on Company
common stock value will be paid, as described above, based on the number of
Units in the Participant’s Account on the Payment Date multiplied by the closing
market price of the Company’s common stock as reported on the NASDAQ for such
date or, if that date is not a trading day, then for the trading day immediately
preceding such date.


--------------------------------------------------------------------------------



 

 

 

 

(c)

If a Participant’s Account is payable in Company common stock and in
installments, the amount of the first installment payment shall be a fraction of
the value of the Units in the Participant’s Account on the Payment Date for the
initial installment, for which the numerator is one (1) and the denominator is
the total number of installments elected. Each subsequent annual payment shall
be calculated in the same manner except that the denominator shall be reduced by
the number of installments which have been previously paid. Except for the final
installment payment, only whole shares shall be payable, and the value of any
fractional share payable shall be retained in the Participant’s Account until
the final installment payment, at which time the value of any fractional share
payable shall be paid in cash, based on the fractional share multiplied by the
closing market price of the Company’s common stock as reported on the NASDAQ for
such Payment Date, or if that date is not a trading day, for the trading day
immediately preceding such date.

 

 

 

ARTICLE 7.

BENEFICIARIES

 

 

 

7.01

Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such person’s family or other
persons, administrators, trusts, foundations or other entities) as his
beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Administrator. Each Participant may at any time and from time to time,
change any previous beneficiary designation, without notice to or comment of any
previously designated beneficiary, by amending his previous designation on a
form prescribed by the Administrator. If the beneficiary does not survive the
Participant (or is otherwise unavailable to receive payment) or if no
beneficiary is validly designated, then the amounts payable under this Plan
shall be paid to the Participant’s estate. If more than one person is the
beneficiary of a deceased Participant, each such person shall receive a pro rata
share of any death benefit payable unless otherwise designated on the applicable
form. If a beneficiary who is receiving benefits dies, all benefits that were
payable to such beneficiary shall then be payable to the estate of that
beneficiary.

 

 

 

7.02

Lost Beneficiary.

 

 

 

 

(a)

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 

 

 

 

(b)

If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of the Plan
and all unpaid amounts (net of due diligence expenses) owed to the Participant
or beneficiary shall be paid to the co-beneficiary or secondary beneficiary
designated by the Participant, or in the absence of a co-beneficiary or
secondary beneficiary, to the Participant’s estate.


--------------------------------------------------------------------------------



 

 

 

ARTICLE 8.

FUNDING

 

 

 

8.01

Prohibition Against Funding. Should any investment be acquired in connection
with the liabilities assumed under this Plan, it is expressly understood and
agreed that the Participants and beneficiaries shall not have any right with
respect to, or claim against, such assets nor shall any such purchase be
construed to create a trust of any kind or a fiduciary relationship between the
Company and the Participants, their beneficiaries or any other person. Any such
assets shall be and remain a part of the general, unpledged, unrestricted assets
of the Company, subject to the claims of its general creditors. It is the
express intention of the parties hereto that this arrangement shall be unfunded
for tax purposes. Each Participant and beneficiary shall be required to look to
the provisions of this Plan and to the Company itself for enforcement of any and
all benefits due under this Plan, and to the extent any such person acquires a
right to receive payment under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company. The Company shall be
designated the owner and beneficiary of any investment acquired in connection
with its obligation under this Plan.

 

 

 

8.02

Deposits. Notwithstanding paragraph 8.01, or any other provision of this Plan to
the contrary, the Company may deposit any amounts it deems appropriate to pay
the benefits under this Plan to a “Rabbi Trust” as established pursuant to
Treasury Department Revenue Procedures 92-64 and 92-65.

 

 

 

8.03

Withholding of Executive Deferrals. The Administrator is authorized to make any
and all necessary arrangements with the Company in order to withhold the
Participant’s Deferrals under Section 3.01 hereof from the Participant’s
Compensation. The Administrator shall determine the amount and timing of such
withholding.

 

 

ARTICLE 9.

CLAIMS ADMINISTRATION

 

 

 

9.01

General. In the event that a Participant or his beneficiary does not receive any
Plan benefit that is claimed, such Participant or beneficiary shall be entitled
to consideration and review as provided in this ARTICLE 9.

 

 

 

9.02

Claim Review. Upon receipt of any written claim for benefits, the Administrator
shall be notified and shall give due consideration to the claim presented. If
the claim is denied to any extent by the Administrator, the Administrator shall
furnish the claimant with a written notice setting forth (in a manner calculated
to be understood by the claimant):


--------------------------------------------------------------------------------



 

 

 

 

(a)

The specific reason or reasons for denial of the claim;

 

 

 

 

(b)

A specific reference to the Plan provisions on which the denial is based;

 

 

 

 

(c)

A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 

 

 

(d)

An explanation of the provisions of this Article.

 

 

 

9.03

Right of Appeal. A claimant who has a claim denied under Section 9.02 may appeal
to the Administrator for reconsideration of that claim. A request for
reconsideration under this Section 9.03 must be filed by written notice within
sixty (60) days after receipt by the claimant of the notice of denial under
Section 9.02.

 

 

 

9.04

Review of Appeal. Upon receipt of an appeal the Administrator shall promptly
take action to give due consideration to the appeal. Such consideration may
include a hearing of the parties involved, if the Administrator feels such a
hearing is necessary. In preparing for this appeal the claimant shall be given
the right to review pertinent documents and the right to submit in writing a
statement of issues and comments. After consideration of the merits of the
appeal the Administrator shall issue a written decision, which shall be binding
on all parties subject to Section 9.06 below. The decision shall be written in a
manner calculated to be understood by the claimant and shall specifically state
its reasons and pertinent Plan provisions on which it relies. The
Administrator’s decision shall be issued within sixty (60) days after the appeal
is filed, except that if a hearing is held the decision may be issued within one
hundred twenty (120) days after the appeal is filed.

 

 

 

9.05

Designation. The Administrator may designate any other person of its choosing to
make any determination otherwise required under this Article.

 

 

 

9.06

Arbitration. Each and every dispute or controversy arising pursuant to the Plan
or a Deferral Election shall, after exhaustion of the review procedure set forth
in Section 9.04, be settled exclusively by arbitration, conducted before a
single arbitrator sitting in Chicago, Illinois in accordance with the rules of
JAMS then in effect. The costs and expenses of arbitration, including the fees
of the arbitrators, shall recover as expenses all reasonable attorneys’ fees
incurred by it in connection with the arbitration proceeding or any appeals
therefrom.

 

 

ARTICLE 10.

GENERAL PROVISIONS

 

 

 

10.01

Administrator: The Administrator:

 

 

 

 

(a)

Is expressly empowered to limit the amount of Compensation that may be deferred;
to deposit amounts in accordance with Section 8.02 hereof; to interpret the
Plan, and to determine all questions arising in the administration,
interpretation and application of the Plan; to employ actuaries, accountants,
counsel, and other persons it deems necessary in connection with the
administration of the Plan; to request any information from the Company it deems
necessary to determine whether the Company would be considered insolvent or
subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.


--------------------------------------------------------------------------------



 

 

 

 

(b)

Shall not be liable for any actions by it hereunder, unless due to its own
negligence, willful misconduct or lack of good faith.

 

 

 

 

(c)

Shall be indemnified and saved harmless by the Company, if the Administrator is
not the Company, from and against all personal liability to which it may be
subject by reason of any act done or omitted to be done in its official capacity
as Administrator in good faith in the administration of the Plan, including all
expenses reasonably incurred in its defense in the event the Company fails to
provide such defense upon the request of the Administrator. The Administrator is
relieved of all responsibility in connection with its duties hereunder to the
fullest extent permitted by law, short of breach of duty to the beneficiaries.

 

 

 

10.02

No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or the
Participant’s beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts contracts, liabilities, engagement or
torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under this Plan, in whole or in part,
or if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of this Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

 

 

 

10.03

No Rights to Remain an Employee. Participation in this Plan shall not be
construed to confer upon any Participant the legal right to be retained as a
employee of the Company or an Affiliate, or give a Participant or beneficiary,
or any other person, any right to any payment whatsoever, except to the extent
of the benefits provided for hereunder. The Company’s or an Affiliate’s right to
terminate the employment of a Participant shall continue to the same extent as
if this Plan had never been adopted.


--------------------------------------------------------------------------------



 

 

 

10.04

Incompetence. If the Administrator determines that any person to whom a benefit
is payable under this Plan is incompetent by reason of physical or mental
Disability, the Administrator shall have the power to cause the payments
becoming due to such person to be made to another for his benefit without
responsibility of the Administrator to see to the application of such payments.
Any payment made pursuant to such power shall, as to such payment, operate as a
complete discharge of the Company and the Administrator, if the Administrator is
not the Company.

 

 

 

10.05

Identity. If, at any time, any doubt exists as to the identity of any person
entitled to any payment hereunder or the amount or time of such payment, the
Administrator shall be entitled to hold such sum until such identity or amount
or time is determined or until an order of a court of competent jurisdiction is
obtained. The Administrator shall also be entitled to pay such sum into court in
accordance with the appropriate rules of law. Any expenses incurred by the
company or the Administrator incident to such proceeding or litigation shall be
charged against the Account of the affected Participant.

 

 

 

10.06

No Liability. No liability shall attach to or be incurred by any manager of the
Company, or any Administrator under or by reason of the terms, conditions and
provisions contained in this Plan, or for the acts or decisions taken or made
thereunder or in connection therewith; and as a condition precedent to the
establishment of this Plan or the receipt of benefits thereunder, or both, such
liability, if any, is expressly waived and released by each Participant and by
any and all persons claiming under or through any Participant or any other
person. Such waiver and release shall be conclusively evidenced by any act or
participation in or the acceptance of benefits or the making of any election
under this Plan.

 

 

 

10.07

Expenses. All expenses incurred in the administration of the Plan, whether
incurred by the Company or the Plan, shall be paid by the Company.

 

 

 

10.08

Insolvency. Should the Company be considered insolvent, the Company, through its
Board and chief executive officer, shall give immediate written notice of such
to the Administrator of the Plan, if the Company is not the Administrator. Upon
receipt of such notice, the Administrator shall cease to make any payments to
Participants and their beneficiaries and shall hold any and all assets
attributable to the Company for the benefit of the general creditors of the
Company.

 

 

 

10.09

Amendment and Termination.

 

 

 

 

(a)

The Company may unilaterally terminate this Plan at any time. Except as provided
in this Section, the termination of this Plan shall not cause a distribution of
benefits under this Plan. Rather, upon such termination benefit distributions
will be made at the time specified in ARTICLE 6.


--------------------------------------------------------------------------------



 

 

 

 

(b)

If the Company terminates the Plan within thirty (30) days before, or twelve
(12) months after a Change in Control, distributions may be made provided that
all distributions are made no later than twelve (12) months following such
termination of the Plan and further provided that all of the Company’s plans
that would be aggregated with this Plan under Code Section 409A or the
regulations thereunder are terminated so that all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated Plans within twelve (12) months of the termination
of the Plans.

 

 

 

 

(c)

The Company may terminate the Plan upon the Company’s dissolution or with the
approval of a bankruptcy court provided that the amounts deferred under the Plan
are included in the Executive’s gross income in the latest of (i) the calendar
year in which the Agreement terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the distribution is administratively practical.

 

 

 

 

(d)

The Company may terminate the Plan and all other Plans required to be aggregated
with this Plan under Section 409A of the Code or the regulations thereunder),
provided such termination does not occur proximate to a downturn in the
financial health of the Company, and further provided that all distributions are
made no earlier than twelve (12) months and no later than twenty-four (24)
months following such termination, and the Company does not adopt any new
non-account balance plans for a minimum of three (3) years following the date of
such termination

 

 

 

 

(e)

Any funds remaining after the termination of the Plan, and satisfaction of all
liabilities to Participants and others, shall be returned to the Company.

 

 

 

10.10

Company Determinations. Any determinations, actions or decisions of the Company
(including but not limited to, Plan amendments and Plan termination) shall be
made by the Board or a properly delegated committee thereof in accordance with
its established procedures.

 

 

 

10.11

Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.

 

 

 

10.12

Governing Law. This Plan shall be governed by, construed and administered in
accordance with the laws of the State of Illinois, other than its laws
respecting choice of law.


--------------------------------------------------------------------------------



 

 

 

10.13

Headings. The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of this Plan, nor in any way shall they affect this Plan or
the construction of any provision thereof.

 

 

 

10.14

Terms. Capitalized terms shall have meanings as defined herein. Singular nouns
shall be read as plural, masculine pronouns shall be read as feminine, and vice
versa, as appropriate.

 

 

 

10.15

Compliance with Code Section 409A. The Company intends that this Plan comply
with the applicable provisions of applicable law, including, by way of example
and not limitation, Section 409A of the Code and the regulations promulgated
thereunder. Any provision of this Plan which is not in compliance with such laws
shall be deemed amended in such manner as is necessary to comply with applicable
law and the Participant’s rights under this Plan shall be subject to the
provisions of the Plan so amended.


 

 

 

IN WITNESS WHEREOF, the Company has adopted this Plan as of the date indicated
below.


 

 

 

 

 

 

CENTRUE FINANCIAL CORPORATION

 

 

 

 

Dated: December 12, 2007

 

By:

/s/Thomas Daiber

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Its:

President and CEO

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------